DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is responsive to the Applicant's communication filed 30 September 2020.  In view of this communication, claims 1-9, 11, 13, 15, and 17-24 are now pending in the application.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a), which papers have been placed of record in the file. 
Information Disclosure Statement
The information disclosure statement(s) submitted on 30 September 2020 and 03 August 2021 was/were filed before mailing of the first action on the merits.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
Disclosure
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 13, 15, and 21-24 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 13 recites “a vortex separator and/or a heat exchanger” in line 3, and subsequently recites both “the vortex separator” and “the heat exchanger” in line 4.  Since the first recitation does not positively recite either of the vortex separator or the heat exchanger, it is unclear whether either or both of these components is necessarily included in the claimed invention.  If either component is not necessarily included, i.e. the “and/or” is read as an “or” statement, then the subsequent recitation of the excluded term would lack proper antecedent basis in the claim.  In the grounds of rejection below, this claim has been interpreted as requiring both a vortex separator and a heat exchanger.  
Claim 15 recites the limitation “the vortex separator” in line 8.  There is insufficient antecedent basis for this limitation in the claims.  
Claim 21 recites “a vortex separator and/or a heat exchanger” in line 2, and subsequently recites either “the vortex separator” or “the heat exchanger” in lines 4, 6, and 7.  Since the first recitation does not positively recite either of the vortex separator or the heat exchanger, it is unclear whether either or both of these components is necessarily included in the claimed invention.  If either component is not necessarily included, i.e. the “and/or” is read as an “or” statement, then the subsequent recitation of the excluded term would lack proper antecedent basis in the claim.  In the grounds of rejection below, this claim has been interpreted as requiring both a vortex separator and a heat exchanger.  
Claim 22 recites the limitation “the generator according to claim 15”.  Since claim 15 recites a motor, not a generator, this limitation lacks proper antecedent basis in the claims.
Claim 23 recites “a vortex separator and/or a heat exchanger” in lines 2-3, and subsequently recites either “the vortex separator” or “the heat exchanger” in lines 4 and 6.  Since the first recitation does not positively recite either of the vortex separator or the heat exchanger, it is unclear whether either or both of these components is necessarily included in the claimed invention.  If either component is not necessarily included, i.e. the “and/or” is read as an “or” statement, then the subsequent recitation of the excluded term would lack proper antecedent basis in the claim.  In the grounds of rejection below, this claim has been interpreted as requiring both a vortex separator and a heat exchanger.  
Claim 24 is rejected due to its dependency on claim 23.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Kosso et al. (US 2017/0081007 A1), hereinafter referred to as “Kosso”.
Regarding claim 1, Kosso discloses an airflow delivery device [10] for an electric motor air gap [8], wherein the air gap [8] is formed between a rotor [6] and a stator [7] of the motor [3] (fig. 1; ¶ 0024-0025), 
the airflow delivery device [10] comprises an annular air distribution chamber [18a] which is located at at least one end of the air gap [8] (fig. 1; ¶ 0033-0034), and 
   
    PNG
    media_image1.png
    670
    650
    media_image1.png
    Greyscale

the annular air distribution chamber [18a] is provided with a delivery port [16a]  facing the air gap [8], which delivers hot airflow or cold airflow to the air gap [8] (fig. 1; ¶ 0029; the delivery and return flow ports are located at either end of the rotor, adjacent the stator).
Regarding claim 2, Kosso discloses the airflow delivery device [10] for the electric motor air gap [8] according to claim 1, as stated above, wherein, the annular air distribution chamber [18a] comprises an air intake nozzle [27], and an flow area of the air intake nozzle [27] is gradually reduced along an air intake direction (fig. 2; the nozzle connecting the pump to the distribution chamber decreases in size along the airflow direction), or the air intake nozzle [27] is a converging nozzle; and a jet of the air intake nozzle [27] forms the delivery port [16a] (fig. 1-2; air flows continuously from the nozzle to the port, as indicated by the arrows).
Regarding claim 3, Kosso discloses the airflow delivery device [10] for the electric motor air gap [8] according to claim 2, as stated above, wherein, the annular air distribution chamber [18a] is an annular through cavity (fig. 1; the chamber surrounds the motor at its axial end, allowing air to pass through, as shown by the arrows); 
or, the annular air distribution chamber [18a] comprises an air distribution chamber main body, and the air distribution chamber main body is separated into more than two sub air distribution chambers along a circumferential direction of the air distribution chamber main body, and the air intake nozzle [27] is separated into more than two sub air intake nozzles along a circumferential direction of the air intake nozzle [27], and each sub air distribution chamber corresponds to one or more sub air intake nozzles (this limitation is recited only in the alternative and, as such, is not positively recited in the claim; further, if positively recited, the mere duplication of existing elements would be obvious as it involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 PSQ 8).
Regarding claim 4, Kosso discloses the airflow delivery device [10] for the electric motor air gap [8] according to claim 1, as stated above, wherein, each of both ends of the air gap [8] are provided with the annular air distribution chamber [18a]; the annular air distribution chamber [18a] further comprises a return flow channel [16b] communicating with the air gap [8]; and hot airflow or cold airflow flows to the air gap [8] through the annular air distribution chamber [18a], and flows out of the air gap [8] from the return flow channel [16b] (fig. 1; ¶ 0028-0029).
Regarding claim 5, Kosso discloses the airflow delivery device [10] for the electric motor air gap [8] according to claim 1, as stated above, further comprising an annular return flow chamber [18b], wherein, the annular air distribution chamber [18a] is located at one end of the air gap [8], and the annular return flow chamber [18b] is located at the other end of the air gap [8]; and the annular return flow chamber [18b] is provided with a return flow port [16b] facing the air gap [8]; and the hot airflow or the cold airflow flows through the air gap [8] and then flows back to the annular return flow chamber [18b] through the return flow port [16b] (fig. 1; the airflow is shown by the arrows).
Regarding claim 6, Kosso discloses the airflow delivery device [10] for the electric motor air gap [8] according to claim 5, as stated above, wherein the annular return flow chamber [18b] further comprises a return flow diffuser pipe [28]; and a flow area of the return flow diffuser pipe [28] is gradually increased along an airflow flow direction (fig. 2; the portion of the return pipe expands as it approaches the heat exchanger [13]); and an inlet of the return flow diffuser pipe [28] forms the return flow port [16b] (fig. 1; air flows from the air gap, through the annular return flow chamber, to the return flow diffuser pipe along the path shown by the arrows).

    PNG
    media_image2.png
    415
    689
    media_image2.png
    Greyscale

Regarding claim 7, Kosso discloses the airflow delivery device [10] for the electric motor air gap [8] according to claim 6, as stated above, wherein the annular return flow chamber [18b] is an annular through cavity (fig. 1; ¶ 0028-0029); 
or the annular return flow chamber [18b] comprises a return flow chamber main body, and the return flow chamber main body is separated into more than two sub return flow chambers along a circumferential direction of the return flow chamber main body; and the return flow diffuser pipe [28] is separated into more than two sub return flow diffuser pipes along a circumferential direction of the return flow diffuser pipe [28], and each sub return flow chamber corresponds to one or more sub return flow diffuser pipes (this limitation is recited only in the alternative and, as such, is not positively recited in the claim; further, if positively recited, the mere duplication of existing elements would be obvious as it involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 PSQ 8).
Regarding claim 8, Kosso discloses the airflow delivery device [10] for the electric motor air gap [8] according to claim 5, as stated above, wherein the airflow delivery device [10] further comprises a heat exchanger [13], and the airflow flowing out of the annular return flow chamber [18b] is exchanged by the heat exchanger [13] to form the cold airflow or the hot airflow entering the annular air distribution chamber [18a] (fig. 1; ¶ 0028, 0035-0038).
Regarding claim 9, Kosso discloses the airflow delivery device [10] for the electric motor air gap [8] according to claim 8, as stated above, wherein the heat exchanger [13] is arranged outside the motor [3] (fig. 1); and the annular return flow chamber [18b] is provided with a first outlet and/or a second outlet [20b], and the cold airflow or hot airflow flows out through the first outlet [20b], flows out of the motor [3] after passing through the end of the motor winding and enters the heat exchanger [13]; and the cold airflow or the hot airflow directly flows out of the motor [3] through the second outlet [20b] and enters the heat exchanger [13] (fig. 1; ¶ 0028; the arrows show the direction of the airflow from the motor to the heat exchanger).
Regarding claim 19, Kosso discloses a motor [3], comprising a stator [7] and a rotor [6], wherein the rotor [6] is an inner rotor [6] (fig. 1; ¶ 0024), wherein, the motor further comprises the airflow delivery device [10] for the electric motor air gap [8] according to claim 1, as stated above; and the annular air distribution chamber [18a] covers ends of all the windings at one end of the stator [7] (fig. 1).
Regarding claim 20, Kosso discloses a motor [3], comprising a stator [7], a rotor [6] and a rotating shaft [s], wherein the motor [3] further comprises the airflow delivery device [10] for the electric motor air gap [8] according to claim 1, as stated above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11, 13, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kosso in view of Ma et al. (US 2018/0080435 A1), hereinafter referred to as “Ma”.
Regarding claim 11, Kosso discloses the airflow delivery device [10] for the electric motor air gap [8] according to claim 8, as stated above, wherein the hot airflow or cold airflow is delivered to the air gap [8] (fig. 1; ¶ 0029).  Kosso does not disclose that the airflow delivery device [10] further comprises a vortex separator.
Ma discloses an airflow delivery device for an electric machine [1], comprising a vortex separator [3]; and a hot airflow or cold airflow generated by the vortex separator [3] is delivered to the air gap [11] (fig. 2; ¶0034-0035).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the airflow delivery device of Kosso having a vortex separator as taught by Ma, in order to remove water vapor, dust, and other impurities from the airflow thereby protecting the electrical machine from damage and reducing wear (¶ 0003-0004 of Ma).

    PNG
    media_image3.png
    809
    744
    media_image3.png
    Greyscale

Regarding claim 13, Kosso discloses the airflow delivery device [10] for the electric motor air gap [8] according to claim 1, as stated above, wherein the airflow delivery device [10] further comprises a heat exchanger [13]; and the heat exchanger [13] delivers hot airflow and cold airflow to the annular air distribution chamber [18a] (fig. 1; ¶ 0028, 0035-0038).  Kosso does not disclose that the airflow delivery device [10] further comprises a vortex separator.
Ma discloses an airflow delivery device for an electric machine [1], comprising a vortex separator [3]; and a hot airflow or cold airflow generated by the vortex separator [3] is delivered to the annular air distribution chamber [11] (fig. 2; ¶0034-0035).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the airflow delivery device of Kosso having a vortex separator as taught by Ma, in order to remove water vapor, dust, and other impurities from the airflow thereby protecting the electrical machine from damage and reducing wear (¶ 0003-0004 of Ma).
Regarding claim 21, Kosso discloses the motor [3] according to claim 20, as stated above, wherein the airflow delivery device [10] further comprises a heat exchanger [13]; and the heat exchanger [13] delivers airflow to the annular air distribution chamber [18a]; and the motor [3] is a motor [3] having an outer stator [7] (fig. 1; ¶ 0024-0025, 0028, 0035-0038).
Ma discloses an airflow delivery device for an electric machine [1], comprising a vortex separator [3]; and a hot airflow or cold airflow generated by the vortex separator [3] is delivered to the annular air distribution chamber [11] (fig. 2; ¶0034-0035), the vortex separator [3] is mounted on an end cover of the electric machine [1] or the vortex separator [3] is mounted on an outer shell of the electric machine [1] (fig. 12; ¶ 0077; the separator can be mounted either inside or outside the housing).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the airflow delivery device of Kosso having a vortex separator as taught by Ma, in order to remove water vapor, dust, and other impurities from the airflow thereby protecting the electrical machine from damage and reducing wear (¶ 0003-0004 of Ma).
Claim(s) 15 and 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kosso in view of Ma and Kimura et al. (US 2014/0152154 A1), hereinafter referred to as “Kimura”.
Regarding claim 15, Kosso discloses a motor [3], comprising a stator [7], a rotor [6] and a rotating shaft [s], wherein the rotor [6] is an inner rotor [6], and the motor [3] further comprises the airflow delivery device [10] for the electric motor air gap [8] according to claim 1, as stated above.  
Kosso does not disclose that the motor [3] is provided with a delivery flow channel which penetrates the side wall of the rotating shaft [s] and the rotor [6] to communicate an inner cavity of the rotating shaft [6] and the air gap [8]; or that the cold airflow or hot airflow generated by the vortex separator is transported into the inner cavity of the rotating shaft [s] and enter the delivery flow channel.
Ma discloses an airflow delivery device for an electric machine [1], comprising a vortex separator [3]; and a hot airflow or cold airflow generated by the vortex separator [3] is delivered to the annular air distribution chamber [11] (fig. 2; ¶0034-0035), the vortex separator [3] is mounted on an end cover of the electric machine [1] or the vortex separator [3] is mounted on an outer shell of the electric machine [1] (fig. 12; ¶ 0077; the separator can be mounted either inside or outside the housing).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the airflow delivery device of Kosso having a vortex separator as taught by Ma, in order to remove water vapor, dust, and other impurities from the airflow thereby protecting the electrical machine from damage and reducing wear (¶ 0003-0004 of Ma).
Kimura discloses an airflow delivery device for an electric machine [1], comprising a delivery flow channel [21] which penetrates the side wall of the rotating shaft [10] and the rotor [9] to communicate an inner cavity [22] of the rotating shaft [10] and the air gap [12] (fig. 10; ¶ 0094-0096); and the cold airflow or hot airflow is transported into the inner cavity [22] of the rotating shaft [10] and enters the delivery flow channel [21] (fig. 10-11; ¶ 0097-0102).

    PNG
    media_image4.png
    468
    817
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the shaft and rotor of Kosso having flow channels and inner cavities as taught by Kimura, in order to improve cooling efficiency of the rotor (¶ 0093 of Kimura).
Regarding claim 22, Kosso, in view of Ma and Kimura, discloses the motor [3] according to claim 15, as stated above.  Kosso does not disclose a wind power generation unit, comprising a nacelle and a generator provided inside the nacelle.
Ma discloses a wind power generation unit comprising a nacelle [10] and a generator [1] provided inside the nacelle [10] (fig. 1-2; ¶ 0028).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the electric machine of claim 15 within a wind power generator system as taught by Ma, in order to provide effective cooling of the generator (¶ 0007-0008) while taking advantage of the natural airflow over the wind power generation unit.
Regarding claim 23, Kosso, in view of Ma and Kimura, discloses the wind power generation unit according to claim 22, as stated above, wherein Kosso further discloses a heat exchanger [13]; and the heat exchanger [13] delivers hot airflow or cold airflow to the annular air distribution chamber [18a]; and the heat exchanger [13] is provided inside or outside the nacelle of the wind power generation unit (fig. 1; ¶ 0024-0025, 0028, 0035-0038; the heat exchanger is provided outside the nacelle).
Ma further discloses a vortex separator [3]; and the vortex separator [3] delivers hot airflow or cold airflow to the annular air distribution chamber [11].
Regarding claim 24, Kosso, in view of Ma and Kimura, discloses the wind power generation unit according to claim 23, as stated above, wherein Kosso further discloses that the heat exchanger [38] is a partition heat exchanger [38] arranged in the nacelle [4]; and the airflow delivery device [10] further comprises a transport pipeline [20b], and the transport pipeline [20b] transports the airflow out of the partition heat exchanger [38] to the annular air distribution chamber [18a] (fig. 4; ¶ 0054).
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kosso in view of Kimura et al. (US 2014/0152154 A1), hereinafter referred to as “Kimura”.
Regarding claim 17, Kosso discloses a motor [3], comprising a stator [7], a rotor [6] and a rotating shaft [s], wherein the rotor [6] is an inner rotor [6], and the motor [3] further comprises the airflow delivery device [10] for the electric motor air gap [8] according to claim 4, as stated above.
Kosso does not disclose that the motor is provided with a return flow channel, and the return flow channel penetrates the side wall of the rotating shaft and the rotor [6] to communicate the inner cavity of the rotating shaft [s] and the middle of the air gap; and the cold airflow or hot airflow entering the air gap flows through the return flow channel (307) and enters the inner cavity of the rotating shaft (202).
Kimura discloses an airflow delivery device for an electric machine [1], comprising a return flow channel [21] which penetrates the side wall of the rotating shaft [10] and the rotor [9] to communicate the inner cavity [22] of the rotating shaft [10] and the middle of the air gap [12] (fig. 10; ¶ 0094-0096); and the cold airflow or hot airflow entering the air gap [12] flows through the return flow channel [21] and enters the inner cavity [22] of the rotating shaft [10] (fig. 10-11; ¶ 0097-0102).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the shaft and rotor of Kosso having flow channels and inner cavities as taught by Kimura, in order to improve cooling efficiency of the rotor (¶ 0093 of Kimura).

    PNG
    media_image4.png
    468
    817
    media_image4.png
    Greyscale

Allowable Subject Matter
Claim(s) 18 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 18, and all claims dependent thereon, the prior art does not disclose, inter alia, the motor according to claim 17, wherein two or more return flow channels are distributed along the circumferential direction of the motor; and 
the inner cavity of the rotating shaft is provided with a confluence chamber, and the airflow in each of the return flow channels flows into the confluence chamber and leads out of the inner cavity of the rotating shaft; and 
the inner cavity of the rotating shaft is provided with an induced draft fan to draw out the airflow in the confluence chamber.
While the prior art discloses various arrangements of cavities and chambers within rotors and rotating shafts, it does not disclose the particular arrangement as claimed.  The combination of the confluence chamber and the induced draft fan within the inner cavity of the rotating shaft is neither anticipated nor rendered obvious by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  Prior art:
Ma et al. (US 2018/0069442 A1) discloses an electric machine having airflow through the air gap and a vortex separator.
Ribarov et al. (US 2013/0293042 A1) discloses an electric machine with axial airflow paths through the air gap and radial airflow paths through the stator.
Himmelmann (US 2012/0119602 A1) discloses an electric machine having an airflow path through the air gap between the rotor and stator, and a heat exchanger located outside the electrical machine.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Andrews whose telephone number is (571)270-7554.  The examiner can normally be reached on Monday-Thursday, 8:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached at 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael Andrews/
Primary Examiner, Art Unit 2834